ORDER
PER CURIAM.
Mary Jane Rosenberg (Employee) appeals from the order of the Labor and Industrial Relations Commission (Commission) in favor of D.C., Inc. affirming the decision of the Appeals Tribunal, which found that Employee had been discharged for misconduct connected with work and disqualified Employee for four weeks of benefits.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error lack merit. The order of the Commission is supported by sufficient competent and substantial evidence in the record as a whole. *288No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We affirm pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the Commission’s order pursuant to Rule 84.16(b).